Electronically Filed
                                                     Supreme Court
                                                     SCPW-11-0001091
                                                     25-JAN-2012
                                                     01:51 PM



                       NO. SCPW-11-0001091


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                 MICHAEL C. TIERNEY, Petitioner,


                               vs.


     DISTRICT COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I,

                          Respondent.



                       ORIGINAL PROCEEDING


                              ORDER

(By: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna, JJ.)


          Upon consideration of petitioner Michael C. Tierney's 


petition for a writ of mandamus and the papers in support, it


appears that petitioner claims that the district court neglected


to file a notice of appeal that petitioner submitted for filing


in 1998 in Case No. Case No. 98306130.   Petitioner provides no


evidence in support of his claim and fails to demonstrate a clear


and indisputable right to relief.   Therefore, petitioner is not


entitled to mandamus relief.   See HRS § 602-5(3) (2010) (“The


supreme court shall have jurisdiction and power . . . [t]o


exercise original jurisdiction in all questions . . . arising


under writs of mandamus directed to public officers to compel

them to fulfill the duties of their offices[.]”); In re

Disciplinary Bd. of Hawaii Supreme Court, 91 Hawai'i 363, 368,

984 P.2d 688, 693 (1999) (Mandamus relief is available to compel

an official to perform a duty allegedly owed to an individual

only if the individual’s claim is clear and certain, the

official’s duty is ministerial and so plainly prescribed as to be

free from doubt, and no other remedy is available.).

Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of


mandamus is denied.


          DATED: Honolulu, Hawai'i, January 25, 2012.

                              /s/ Mark E. Recktenwald

                              /s/ Paula A. Nakayama

                              /s/ Simeon R. Acoba, Jr.

                              /s/ James E. Duffy, Jr.

                              /s/ Sabrina S. McKenna




                                2